UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6892



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIAM SOWELL, JR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-99-158, CA-01-502-1)


Submitted:   August 15, 2002                 Decided:   August 22, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Sowell, Jr., Appellant Pro Se. Steven Hale Levin, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Sowell, Jr., seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C. § 2255 (2000) and

denying reconsideration of that order. We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Sowell, Nos.

CR-99-158; CA-01-502-1 (M.D.N.C. Feb. 14 and May 14, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2